Citation Nr: 0843544	
Decision Date: 12/17/08    Archive Date: 12/23/08

DOCKET NO.  08-19 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1965 to July 
1971.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2007 rating decision of the 
Houston, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO), which in pertinent part, denied service 
connection for bilateral hearing loss and tinnitus.  

In October 2008, the veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge.  A copy of 
the transcript is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claims so that he is afforded 
every possible consideration.  

Following the issuance of the May 2008 Statement of the Case 
(SOC), new evidence was added to the claims file that the RO 
has not considered, nor did the veteran or his representative 
waive initial consideration by the RO.  In fact, the 
representative asserted in an August 2008 statement that the 
"new evidence should be addressed in a Supplemental 
Statement of the Case."  Specifically, the veteran submitted 
a June 2008 lay statement by a fellow soldier attesting to 
the acoustic environment during the veteran's military 
service.  On remand, the additional evidence must be 
considered.  A SSOC will be furnished if the RO receives 
additional pertinent evidence after an SOC or most recent 
SSOC has been issued and before the appeal is certified to 
the Board and the appellate record is transferred to the 
Board.  38 C.F.R. § 19.31(b)(1) (2008).  

Accordingly, the case is REMANDED for the following action:  

Readjudicate the veteran's claims on 
appeal, with application of all 
appropriate laws and regulations and 
consideration of all information and 
evidence obtained since the issuance of 
the May 2008 SOC.  If the benefits sought 
on appeal remain denied, the veteran and 
his representative should be provided a 
supplemental statement of the case 
(SSOC).  An appropriate period of time 
should be allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The purpose of this REMAND is to ensure due process.  
The Board does not intimate any opinion as to the merits of 
the case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




